McLean, J.
(specially concurring). The record in this case is a striking illustration that “truth is stranger than fiction, ’ ’ and ‘ ‘ how unsearchable are the judgments *324of Grod, and TIis ways are past finding out.” The appellant, during a drunken debauch, being tanked up on “blind tiger” liquor, and meeting an old negro man, pulled out bis pistol and said to Mm, “Old nigger, you don’t think I’ll shoot,” and the negro replied, “Yes, white man; I know you will, if you say so;” and appellant, repeating this once or twice, pointed the pistol towards the ground, somewhat to the side of the negro, and pulled the trigger. The pistol fired, the ball probably striking a tin can, or some other hard substance, ricochetted, and just at that moment a young lady stepping out upon the gallery of a nearby house, was struck in the forehead by this glancing ball, and instantly killed. The appellant was unpopular,' with scarcely any friends* and without influence, brought about, no doubt, by the demoralizing use of liquor. The appellant went home without knowing that he had injured any one, and when the officer arrested him, which was a very short time thereafter, the appellant was found in a drunken sthpor. The father of this young lady was influential and popular, a gentleman of culture, and a prominent office holder of his county. It is gleaned from the record that his daughter, who met her sad and untimely death by this stray bullet, was beautiful, accomplished, and refined, a favorite in her community, and, standing upon the very threshold of her young womanhood, with all the freshness and fragrance of youth around her, there were many rainbows in her sky and fancy colored every object with its gorgeous tint. The news of this tragedy quickly spread. The newspapers of the county appeared with sensational.headlines and inflammatory editorials, not only condemning the crime, but called down the most direful punishment upon the head of this rowdy, drunken" defendant. The inevitable result followed. The community, and we may add justly so, was stirred with indignation to its profoundest depths. Threats of lynching and mob violence were heard to such an extent that *325the deputy sheriff, being apprehensive that his prisoner would be taken from jail and mobbed, thought it advisable to carry the appellant, for safe-keeping, to an adjoining county. Within two or three months thereafter the grand jury assembled, and very promptly returned an indictment, charging appellant with murder. A motion for a change of venue was made by defendant, upon the ground that, owing to the state and condition of the public mind and the undue prejudice existing against him, he could not secure in that county a fair and impartial trial. This motion was overruled, and the defendant forced to trial for his life. The court went through the solemn form of trying this man for murder, when there was not one element of murder in the case. He was convicted of manslaughter, and sentenced to the penitentiary for ten years. This is a tragedy, and this the scene.
Without going into a discussion of the evidence produced on the motion for a new trial, it is sufficient to say that, under the circumstances, it was practically impossible for this defendant to have obtained what the law regards as a fair and impartial trial, and the motion for a change of venue should have been sustained. Before the jury was secured the appellant had exhausted his peremptory challenges, and there were forced upon him some three, and perhaps four, jurors who were permitted to sit upon the jury over the protest of the defendant. These jurors stated upon their voir dire that they had a fixed opinion, that it would require evidence to remove this opinion, and that, if they were called upon to pass upon the case without any evidence, their minds were in a condition to then return a verdict. These jurors were perfectly honest and frank in their statements, stating that they did not consider themselves competent jurors, but that they would return a verdict according to the law and the evidence. To try any man with a jury composed of men who have formed such an opinion *326is in the eye of the law no trial. It is more of a form than a trial; and, no matter how guilty a person is, he cannot be considered guilty unless he has been tried and convicted according to the rules of law. Every one, regardless of station or circumstances, regardless of the crime charged, is entitled to a fair and impartial trial. The Constitution so declares. Every principle of justice and right so proclaims. The law is blind. It does not and cannot see any distinction between the influential and the lowly, between the popular and the unpopular, between wealth and poverty, between strength and weakness, between the master and the servant, between the white and the black, but, like the sunshine from heaven, sheds its radiance upon all alike, and beneath its protecting aegis all can gather when the storms of passion, prejudice, and indignation arise, causing reason to desert its post and mania to seize the.helm; in fact, to try one at such a time and place and by such a jury destroys the very palladium of the rights and privileges of the American citizen.